United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                             May 17, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
                             No. 06-51642
                           Summary Calendar


                  DAVID S. TAYLOR; TOBY C. TAYLOR,

                                                  Petitioners-Appellants,

                                  versus

                      UNITED STATES OF AMERICA;
                           BANK OF AMERICA,

                                                   Respondents-Appellees.


            Appeal from the United States District Court
                  for the Western District of Texas
                            (1:06-CV-502)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       David and Toby Taylor challenge, pro se, the district court’s

denial of their petition to quash two summonses issued by the

Internal Revenue Service (IRS) to Bank of America requesting their

bank   records.    They   were   issued    in   furtherance    of    the   IRS’

investigating Appellants’ 2003-2005 tax liability.                  Appellants

assert three claims, all of which lack merit.




 * Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     First, Appellants contend the IRS lacks authority to issue

summonses for their bank records because, inter alia, “the Internal

Revenue Code is not the law”.        (Emphasis added).   Contrary to

Appellants’ contentions, Title 26 of the United States Code grants

the IRS expansive information-gathering authority, including the

power to issue summonses to compel disclosure.    E.g., 26 U.S.C. §§

7602 (authorizing IRS to examine records, issue summonses, and take

testimony to verify tax returns and determine tax liability) and

7609 (authorizing the IRS to “compel compliance with the summons”);

see also United States v. Arthur Young & Co., 465 U.S. 805, 816

(1984).

     Second, Appellants contend they are not within any class of

persons to whom the IRS may issue summonses, and the summonses lack

a legitimate purpose.   Section 7602(a) authorizes the IRS to issue

summonses concerning “any person for any internal revenue tax”. 26

U.S.C. § 7602(a) (emphasis added).      Third-party summonses, like

those issued here, are explicitly authorized under 26 U.S.C. §

7602(a)(2).   The burden on the Government to establish a prima

facie case to enforce a summons is “slight” or “minimal”.    Mazurek

v. United States, 271 F.3d 226, 230 (5th Cir. 2001) (internal

citation omitted); see also United States v. Powell, 379 U.S. 48,

57-58 (1964) (identifying four factors the IRS must establish for

summons enforcement).    For the reasons stated by the district

court, the IRS satisfied the Powell       factors.   Concomitantly,

                                 2
Appellants have not fulfilled their “heavy” burden of rebutting the

Government’s prima facie case.    Mazurek, 271 F.3d at 230.

     Finally, Appellants, United States citizens residing in Texas,

claim the IRS lacks jurisdiction to investigate their tax liability

or enforce tax laws.    This contention is nonsensical.   See, e.g.,

Powell, 379 U.S. at 50-51; Barquero v. United States, 18 F.3d 1311,

1316 (5th Cir. 1994).

                                                          AFFIRMED




                                  3